Berry, Judge,
dissenting:
I dissent from the majority opinion in these consolidated cases for the reasons stated in my dissenting opinion in the combined cases of State ex rel. Phoenix Insurance Company v. Ritchie, 154 W.Va. 306, 175 S.E.2d 428.
I am of the opinion that if the alleged damages to the petitioners’ property had been caused by a public utility authorized to institute eminent domain proceedings, such alleged damages as are apparently involved in the case at bar could not be recovered in an enminent domain proceeding, and any recovery, if any, would have to be obtained through a separate action against the public utility. Inasmuch as the State cannot be sued in a separate action, a claim for the alleged damages could be filed in the Court of Claims against the State, and, therefore, eminent domain proceedings by the State is not the proper procedure under the circumstances in this case.